oC Oo ND NH BRB WW PO &

~P NY YN N NY NB Be Se Be ie ew oe DY Le
An Ww FW NF SC we I DW BR DB HP 2S

Case 2:18-cr-00020-RSL Document 5-1 Filed 06/10/19 Page 1 of 2

JUDGE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) NO. CR18-020RSL
)
Plaintiff, )
) ORDER GRANTING MOTION FOR
Vv. ) EARLY TERMINATION OF
) SUPERVISED RELEASE
ZAKARIYAH ABDULLAH, )
)
Defendant. ) @ROPOSEP)
)

 

 

 

This matter having come before the Court on the Defendant’s Motion for Early
Termination of Supervised Release, and the Court having reviewed the motion, and the
records and files herein,

THE COURT FINDS, pursuant to 18 U.S.C. § 3583(e), that early termination of
Mr. Abdullah’s supervised release is warranted by the conduct of Mr. Abdulla and in
the interests of justice;

IT IS FURTHER ORDERED that the term of supervised release for Mr.
Abdullah shall be terminated, effective immediately.

The Clerk of the Court is directed to send copies of this order to all counsel of
record, and to the United States Probation Office.

IT IS SO ORDERED.
Ju \y¥

(aso 19. Anes

ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

a
DONE this \S _ s~_ day

ORDER GRANTING MOTION FEDERAL PUBLIC DEFENDER
FOR EARLY TERMINATION 1601 Fifth Avenue, Suite 700
OF SUPERVISED RELEASE Seattle, Washington 98101

(Zakariyah Abdullah; CR18-020RSL) - 1 (206) 553-1100

 
Co © ST DH NH BRB W PPO Ke

YP NY Y NH NY NY YY Be Be eB Be ewe ee we pe oe
An nA FW NY FF SF SD me I Dw BR wD HH BS

 

 

Case 2:18-cr-00020-RSL Document 5-1 Filed 06/10/19 Page 2 of 2

Presented by:

s/ Mohammad Ali Hamoudi
Assistant Federal Public Defender
Attorney for Zakariyah Abdullah

ORDER GRANTING MOTION FEDERAL PUBLIC DEFENDER
FOR EARLY TERMINATION 1601 Fifth Avenue, Suite 700
OF SUPERVISED RELEASE Seattle, Washington 98101

(Zakariyah Abdullah; CR18-020RSL) - 2 (206) 553-1100

 
